
	
		II
		110th CONGRESS
		1st Session
		S. 1008
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2007
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Atomic Energy Act of 1954 to improve and
		  strengthen the safety inspection process of nuclear
		  facilities.
	
	
		1.Independent safety
			 assessmentsSection 103 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended by inserting after
			 subsection d. the following:
			
				e.Independent
				safety assessments
					(1)Development of
				procedureNot later than 90 days after the date of enactment of
				this subsection, the Nuclear Regulatory Commission (referred to in this
				subsection as the Commission) shall develop an independent
				safety assessment procedure.
					(2)Conduct of
				assessment
						(A)Definition of
				eligible requestorIn this paragraph, the term eligible
				requestor means—
							(i)a
				Governor of a State in which a facility of a licensee is located;
							(ii)a public utility
				commission of a State in which a facility of a licensee is located; and
							(iii)a Governor of a
				State that—
								(I)because of
				dangers to the public relating to potential ingestion of water or foods that
				have been contaminated with radiation from a commercial nuclear power plant, is
				located in an emergency planning zone, as defined in section 350.2 of title 44,
				Code of Federal Regulations (or a successor regulation); and
								(II)is not the same
				State in which the facility of the licensee is located.
								(B)Request of
				assessment
							(i)In
				generalAt the request of an eligible requestor, the Commission
				shall conduct an independent safety assessment in accordance with the
				independent safety assessment procedure developed under paragraph (1) if the
				licensee has—
								(I)applied to the
				Commission for—
									(aa)an
				extension of the operating license of the licensee; or
									(bb)approval of an
				extended power uprate for the licensee; or
									(II)during any
				5-year period, received, under the reactor oversight process of the Commission,
				2 or more greater-than-green inspection findings.
								(ii)Conduct of
				assessmentThe Commission shall conduct an assessment requested
				by an eligible requestor under clause (i) not later than 18 months after the
				date on which the eligible requestor requested the assessment.
							(3)Inspection of
				facility
						(A)In
				generalIn conducting an independent safety assessment under
				paragraph (2)(B), the Commission shall inspect the design, construction,
				maintenance, and operational safety performance of the facility of the
				licensee.
						(B)Scope of
				inspectionAn inspection of a facility of a licensee conducted
				under subparagraph (A) shall—
							(i)be at least equal
				in scope, depth, and breadth to the independent safety assessment conducted in
				1996 by the Commission of the Maine Yankee Nuclear Power Plant, located in
				Wiscasset, Maine; and
							(ii)include an
				examination of the systems of the facility of the licensee, including—
								(I)the reactor
				containment systems;
								(II)the reactor
				emergency core cooling systems;
								(III)the control
				room and containment ventilation systems;
								(IV)the electrical
				system (including testing of relevant transients);
								(V)the condensate
				and feedwater systems;
								(VI)the spent fuel
				storage systems;
								(VII)any other
				system requested by the Governor of the State, or a public utility commission
				of the State, in which the facility of the licensee is located; and
								(VIII)any other
				system identified by a majority of the members of an inspection team described
				in paragraph (4).
								(4)Inspection
				teams
						(A)In
				generalAn independent safety assessment conducted under
				paragraph (2)(B) shall be conducted by an inspection team.
						(B)CompositionAn
				inspection team shall be composed of not less than 25 members, of whom—
							(i)not less than 16
				members shall be—
								(I)employees of the
				Commission; and
								(II)unaffiliated
				with the regional office of the Commission in the region in which the facility
				of the licensee is located;
								(ii)not less than 6
				members shall be independent contractors who have not worked for, or at—
								(I)the facility of
				the licensee; or
								(II)any other
				nuclear power plant owned or operated by the owner or operator of the facility
				of the licensee; and
								(iii)not less than 3
				members shall be appointed by the eligible requestor.
							(5)Report
						(A)Preparation of
				preliminary reportNot later than 90 days after the date on which
				an inspection team completes an independent safety assessment of a facility of
				a licensee under paragraph (2)(B), the inspection team shall prepare a
				preliminary report describing the findings and recommendations of the
				inspection team.
						(B)Availability of
				preliminary reportFor a period of 90 days beginning on the date
				on which the inspection team completes a preliminary report prepared under
				subparagraph (A), the inspection team shall make available for review and
				comment by the public a copy of the preliminary report.
						(C)Consideration
				of commentsIn preparing a final version of a preliminary report
				developed under subparagraph (A), the inspection team shall take into
				consideration any comments received from the public that are appropriate, as
				determined by the inspection team.
						(D)Submission of
				final versionNot later than 90 days after the date on which the
				period of review and public comment ends under subparagraph (B), the inspection
				team shall submit to the Commission a final version of the preliminary report
				developed under subparagraph (A).
						(6)Affect on
				licensing actionsA final decision by the Commission of whether
				to extend an operating license, approve an extended power uprate, or continue
				to operate under a license at a facility of a licensee assessed under paragraph
				(2)(B) shall not be made until the later of the date on which—
						(A)the Commission
				has completed the independent safety assessment of the facility of the
				licensee; and
						(B)the licensee has
				fully accepted and implemented each finding and recommendation of the report
				approved by the Commission relating to the independent safety assessment of the
				facility of the licensee submitted under paragraph (5)(D).
						(7)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $10,000,000 for each of fiscal years 2008 through 2012, to
				remain available until
				expended.
					.
		
